IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0007
                           Filed September 11, 2019


IN THE MATTER OF THE GUARDIANSHIP and CONSERVATORSHIP OF
ROBERT HITES, JR.,

ROBERT HITES, JR.,
     Ward-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Bethany J. Currie,

Judge.



      The ward appeals the order appointing his parents as co-guardians and co-

conservators. AFFIRMED.



      Magdalena Reese of Cooper, Goedicke, Reimer & Reese, P.C., West Des

Moines, for appellant.

      Judy Johnson of JDJ Law Firm, PLLC, Des Moines, for appellees.



      Considered by Potterfield, P.J., Greer, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                         2


BLANE, Senior Judge.

       Robert Hites, Jr. (Robert) is a twenty-five-year-old man with a high school

diploma and some college course credit. In August 2018, a Lincoln, Nebraska,

police officer found him at the state capitol declaring incoherently he wanted to

speak to the governor. The Nebraska court involuntarily committed Robert and

informed his parents, Robert Sr. and Cheryl. Providers at the hospital diagnosed

Robert with paranoid schizophrenia.

       While Robert was undergoing inpatient mental-health treatment, Robert Sr.

and Cheryl petitioned in the Iowa courts for temporary and permanent orders

appointing them guardians and conservators. The Iowa district court granted the

request temporarily. Robert sought interlocutory review from the temporary order.

Our supreme court denied review. After Robert discharged from the Nebraska

psychiatric hospital, he returned to Iowa to live with his parents. They obtained for

him insurance coverage and a case manager and took him to a mental-health

provider for treatment and medication management.

       Following a hearing, the court found Robert’s condition met the

requirements for appointment of a guardian or conservator under Iowa Code

section 633.3(23) (2018). It appointed the parents as Robert’s permanent co-

guardians and co-conservators. In its decision, the court noted Robert refuses to

take his medication and is unable to work. Robert gets confused easily and cannot

concentrate over the loud voices in his head. The court determined Robert needs

someone to ensure he receives proper treatment, takes his medication, maintains

his insurance coverage, and participates in mental-health services. The court did
                                        3


not believe Robert could live independently for any extended period.           It also

determined a limited guardianship was not appropriate.

       Robert appeals the district court’s decision. His parents have waived filing

of a brief.

       Parties try actions for the involuntary appointment of guardians and

conservators at law. See Iowa Code § 633.33. Thus, we review for the correction

of legal error. See Iowa R. App. P. 6.907; In re Conservatorship of Deremiah, 477

N.W.2d 691, 692 (Iowa Ct. App.1991). We are bound by the findings of fact if

supported by substantial evidence. Iowa R. App. P. 6.904(3)(a). Substantial

evidence exists if we may reasonably infer the finding from the record. Deremiah,

477 N.W.2d at 693.

       To start, we presume the proposed ward is competent. See Neidermyer v.

Neidermyer, 22 N.W.2d 346, 350 (Iowa 1946). The party seeking the guardianship

has the burden to show by clear and convincing evidence the proposed ward is

incompetent. Iowa Code § 633.551(1), (2). A person is incompetent when they

meet one of these conditions:

               a. [They] have a decision-making capacity which is so
       impaired that the person is unable to care for the person’s personal
       safety or to attend to or provide for necessities for the person such
       as food, shelter, clothing, or medical care, without which physical
       injury or illness may occur.
               b. [They] have a decision-making capacity which is so
       impaired that the person is unable to make, communicate, or carry
       out important decisions concerning the person’s financial affairs.
               c. [They] have a decision-making capacity which is so
       impaired that both paragraphs “a” and “b” are applicable to the
       person.

Id. § 633.3(23). The court should also determine whether a limited guardianship

is appropriate. Id. § 633.551(3).
                                         4


       Robert contends there was insufficient evidence to establish the need for

the appointments. In the alternative, he argues the court should have established

a limited guardianship.

       A psychologist diagnosed Robert with acute paranoid schizophrenia.

During the evaluation, Robert denied any thoughts of harming himself or others.

Robert Sr. also confirmed Robert never expressed any violent or suicidal

tendencies, thoughts, or actions.     The psychologist observed delusions and

irrational thoughts, a flat affect, and ongoing hallucinations. She referred Robert

to services in the area. But a nurse from his medical provider reported to the court

Robert had refused to maintain his medical regimen. The nurse recommended the

court grant a permanent guardianship to ensure Robert takes his medication.

       The court also admitted into evidence a letter Robert wrote setting out his

delusions and hallucinations. Robert believed a cult implanted a cyborg device in

his brain when he was a child and was pursuing him to “raid” his organs. At the

hearing, Robert maintained those issues remain concerns for him. He continued

to refuse to take medications, complaining about the side effects. He told the court,

“I look down on medications. I don’t feel I need them. I feel they’re unhealthy for

me essentially.” He said, “I do not believe that I have any mental health issues.”

He planned to keep living with his parents and accepting their assistance with his

finances but did not want them to make final decisions for him.

       Robert Sr. told the court Robert needs assistance managing his mental

health. He was concerned Robert was not taking his medication and still suffered

from delusions and hallucinations. He believed Robert does not have insight into

whether he is sick. Robert Sr. admitted Robert can cook, dress, and clean for
                                        5


himself. But Robert could not support himself, pay medical bills, or file paperwork

for insurance coverage.

      The testimony and exhibits show Robert’s decision-making capacity is

significantly impaired. Most alarming, Robert thinks he does not have a mental

illness and that medication is unhealthy for him. Substantial evidence, including

his own admissions, also supports the court’s conclusion that Robert is not taking

his medications. We are not convinced he is capable of making good decisions

about his medical care, even if he can feed and clothe himself. The record

supports the conclusion his illness is ongoing and severe. However, at this time,

he is not making rational choices about his treatment. Even if Robert has not

shown any indication he will harm himself or others, if he continues on his current

path, physical or further mental harm are the likely outcomes.

      This record also shows Robert is not able to maintain the paperwork

necessary to keep his insurance coverage. Moreover, he cannot work to pay for

medical costs. This evidences an inability to make important financial decisions.

Although Robert testified he would welcome his parents’ assistance with such

decision-making, leaving him without a guardian would open the door for his

unsound judgment to override the entreaties of his parents.
                                          6


       Guardianship and conservatorship are necessary to ensure Robert takes

his prescribed medication, maintains his insurance, and stays current in his

treatment program. A limited guardianship is not appropriate here because of the

severity of Robert’s illness and his lack of rational engagement with his mental-

health condition. We find no error in the district court’s order appointing Robert Sr.

and Cheryl as permanent co-guardians and co-conservators.

       AFFIRMED.